Title: Joseph Milligan to Thomas Jefferson, 6 February 1818
From: Milligan, Joseph
To: Jefferson, Thomas


                        
                            Dear Sir
                            Georgetown
February 6th 1818
                        
                        This day I have Sent to the care of Mr W. F Gray of Fredericksburg a Box of Books contents as ⅌ Enclosed Memorandum   your account is also Enclosed
                        I am preparing to republish the little treatise on Garddening published Some years ago by S. H: Smith. I would wish to make it as Extensively useful as I can possibly do it to sell at a dollar; least you should not have a copy of the book I have Sent one in your box. If you should have any useful hints in that way or if you know of any useful Work from which a few more practical hints might be usefully Extracted you would do the world a kindness to point them out as I wish to extend the book to 300 pages If you know of any useful Vegetable or Root that is not in General Culture that through such a book might be brought to public notice you would Confer an obligation by letting me know of it
                        Dear Sir, in this matter If I should have obtruded any thing on your valuable time which I should not have done I pray that you will take no notice of the matter as I know that Every moment of your time is already appropriated to Some good & useful purpose.—
                        I trust that I Shall have political Economy before the public Ere the Close of the present session of Congress; I have sent you the volume by mail as far as it is printed judging from what is already done the whole manuscript will make 384 pages so we are now half done I trust that I will convince you by pushing the business now that it has not been  altogether my fault that it was not out before this time—
                        In your box you will find two 18mo the Life of Cook they are for Mr Carr (your kinsman) Mr Walsh has put in 16 vols of the Baron de Grimm If of which no doubt he has advised you   At the request of Dr Thomas Ewell I have Sent you a Copy of his Edition of Humes Essays as they are a present from him you will please notify him that you have received them he now Resides in Georgetown
                        
                            With respect & Esteem yours
                            Joseph Milligan
                        
                    